       Case 1:20-cv-00323-LY Document 85 Filed 04/17/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION          2O2OAPR      17   PM 14:05


PLANNED PARENTHOOD CENTER           §
FOR CHOICE, PLANNED                 §
PARENTHOOD OF GREATER TEXAS         §
SURGICAL HEALTH SERVICES,           §
PLANNED PARENTHOOD SOUTH            §
TEXAS SURGICAL CENTER, WHOLE        §
WOMAN'S HEALTH, WHOLE               §
WOMAN'S HEALTH ALLIANCE,            §
SOUTHWESTERN WOMEN'S                §
SURGERY CENTER, BROOKSIDE           §
WOMEN'S MEDICAL CENTER PA           §
D/BA BROOKSIDE WOMEN'S              §
HEALTH CENTER AND AUSTIN'S          §
WOMEN'S HEALTH CENTER,              §
ROBIN WALLACE, M.D., M.A.S., AND    §
HOUSTON WOMEN'S CLINIC,             §
                PLAINTIFFS,         §
                                    §

V.                                  §       CAUSE NO. A-20-CV-323-LY
                                    §

GREG ABBOTT, GOVERNOR OF            §
TEXAS, KEN PAXTON, ATTORNEY         §
GENERAL OF TEXAS, PHIL WILSON       §
ACTING EXECUTIVE                    §
COMMISSIONER OF THE TEXAS           §
HEALTH AND HUMAN SERVICES           §
COMMISSION, STEPHEN BRINT           §
CARLTON, EXECUTIVE DIRECTOR         §
OF THE TEXAS MEDICAL BOARD,         §
KATHERINE A. THOMAS,                    §
EXECUTIVE DIRECTOR OF THE           §
TEXAS BOARD OF NURSING, EACH            §
IN THEIR OFFICIAL CAPACITY, AND         §
MARGARET MOORE, DISTRICT                §
ATTORNEY FOR TRAVIS COUNTY,             §
JOE GONZALES, CRIMINAL                  §
DISTRICT ATTORNEY FOR BEXAR             §
COUNTY, JAIME ESPARZA, DISTRICT         §
ATTORNEY FOR EL PASO COUNTY,            §
JOHN CREUZOT, DISTRICT                  §
 ATTORNEY FOR DALLAS COUNTY,            §
           Case 1:20-cv-00323-LY Document 85 Filed 04/17/20 Page 2 of 3




SHAREN WILSON, CRIMINAL                         §
DISTRICT ATTORNEY TARRANT                       §
COUNTY, RTCARDO RODRIGUEZ, JR.,                 §
CRIMINAL DISTRICT ATTORNEY                      §
FOR HIDALGO COUNTY, BARRY                       §
JOHNSON, CRIMINAL DISTRICT                      §
ATTORNEY FOR MCLENNAN                           §
COUNTY, KIM OGG, CRIMINAL                       §
DISTRICT ATTORNEY FOR HARRIS                    §
COUNTY, AND BRIAN MIDDLETON                     §
CRIMINAL DISTRICT ATTORNEY                      §
FOR FORT BEND COUNTY, EACH IN                   §
THEIR OFFICIAL CAPACITY,                        §
                 DEFENDANTS.

                                              ORDER

       Before the court is the above-styled and numbered cause. On April 17, 2020, the governor

of Texas signed Executive Order GA- 15, which relates to matters central to this action. In light of

GA-iS, Plaintiffs, by email with notice to the other side, have requested that the court grant a 24-

hour extension of their April 17, 2020, 5:00 p.m. deadline to file and serve additional briefing and

any additional declarations, affidavits, designations, and exhibits ("supporting evidence"). The court

grants Plaintiffs' request.

       IT IS ORDERED that Plaintiffs' may serve and file additional briefing and supporting

evidence on or before April 18, 2020 at 5:00 p.m.

         IT IS FURTHER ORDERED that the parties confer as soon as practicable, but before the

telephone conference set by this order, about the effect GA- 15 has on this action and what effect if

any GA- 15 has related to the Texas Medical Board's emergency amendment to Title 22 Texas

Administrative Code Section 187.57 ("Emergency Rule"), which imposes the same requirements as

GA-09.


                                                    2
           Case 1:20-cv-00323-LY Document 85 Filed 04/17/20 Page 3 of 3



       IT IS FURTHER ORDERED that this action is set for a telephonic conference April20,

2020, at 9:30 a.m. Counsel and parties may call in to the court's conference line at (877) 873-8017,

with Access Code 7996289.

       SIGNED this               day of April, 2020.




                                              UNITED STATES
